Exhibit SECTION 409A COMPLIANCE AMENDMENT TO EMPLOYMENT AGREEMENT WHEREAS, Legacy Reserves Services, Inc. (the “Employer”), Paul T. Horne (the “Employee”) and Legacy Reserves GP, LLC (the “Company”) entered into that certain Employment Agreement (the“Agreement”); and WHEREAS, the parties desire to amend the Agreement to comply with Code Section 409A and regulations issued thereunder; NOW, THEREFORE, the Agreement is hereby amended by this Section 409A Compliance Amendment thereto, effective as of the original effective date of the Agreement, as follows: 1.Section 6.1 of the Agreement shall be amended and restated to provide as follows: “6.1Death.If the Employee’s employment under this Agreement is terminated by reason of his death, the Employer will pay to the person or persons designated by the Employee for that purpose in a notice filed with the Employer, or, if no such person will have been so designated, to his estate, within thirty (30) days following the Termination Date, the amount of (a) the Employee’s accrued but unpaid Base Salary through the Termination Date paid in a lump sum, (b) any accrued but unpaid Bonus paid in a lump sum, (c) a pro rata portion of any Bonus for the fiscal year in which the Termination Date occurs, paid in a lump sum, determined by multiplying the Employee’s target Bonus for such period by a fraction, the numerator of which is the number of days from the first day of the fiscal year of the Company in which such termination occurs through and including the Termination Date and the denominator of which is 365 (“Pro Rata Bonus”), and (d) any other amounts that may be reimbursable by the Employer to the Employee as expressly provided under this Agreement paid in a lump sum, and the Employer thereafter will have no further obligation to the Employee under this Agreement, other than for payment of any amounts accrued and vested under any employee benefit plans or programs of the Related Parties and any payments or benefits required to be made or provided under applicable law.Without limiting the generality of the foregoing, any rights the Employee’s beneficiary(ies) may have to the proceeds of any life insurance arrangement set forth in Section 4.3 will be in lieu of any special entitlement to severance pay or benefits upon the Employee’s death.” 2.Section 6.2 of the Agreement shall be amended and restated to provide as follows: “6.2Disability.In the event of the Employee’s termination by reason of Disability pursuant to
